Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 10-13, filed June 2, 2022, with respect to Claims 1, 2, 4-5, 7-9 have been fully considered and are persuasive.  The rejection of claims 8-9 has been withdrawn. 

	

Allowable Subject Matter

Claims 1, 2, 4-5, 7-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 

      With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20090231603 to Takemoto discloses a communication system (paragraph 40-42; first network system DMa includes PC and MFP), comprising:
       an information processing apparatus (paragraph 40-42, 54; PC (information processing apparatus)); and
       a facsimile apparatus connected to the information processing apparatus (paragraph 46, 50-52,118-120, 123; MFP FX (facsimile apparatus) includes G3 Fax modem that includes facsimile function; MFP FX is connected with the PC via the LAN I/F 12); 
       wherein
          the information processing apparatus transmits, to the facsimile apparatus, first job information that includes a single piece of first image information and includes first
address information and second address information that respectively indicate addresses of transmission destinations of the first image information (paragraph 66, 70-71, 113-115, 120-123,130; PC transmits to the MFP FX (facsimile apparatus) fax job information (first job information) which includes the plurality of destination in the destination information table T1 including first address and second address information that is fax numbers as destination information for sending the RGB image data generated in step s312; Fig. 6B shows the first and second destination address;  fax job information (first job information) also includes the single RGB image data), and
          when the first job information is received from the information processing apparatus (paragraph 122-124; MFP FX receives the fax job information from the PC), based on the first address information and the second address information that are included in the received first job information (paragraph 70-71; fax job information includes the destination information table T1 which includes the first and second address information), the facsimile apparatus broadcasts the first image information by facsimile communication to the addresses indicated respectively by the first address information and the second address information (paragraph 44-45, 107-109, 123-125, 129-132, 137-139; for each of first and second address information in the fax job information selected in s410, the MFP FX sends the image data in step s418 as broadcast operation to each of the first and second address information using color facsimile function when destinations are all color fax type destinations; paragraph 140, 143; PC sends only one fax request including only one image data and the MFP FX sends the same one image data to all the plurality of destinations).


       With regards to independent claim 7, see above Statement on Reasons for Allowance for claim 1 since claim 7 discloses limitations similar to claim 1. 

        In addition to the teachings of the claims 1 and 7 as a whole, the closest prior art of record failed to teach or suggest, 
        “wherein when the facsimile apparatus broadcasts the first image information by facsimile communication to the addresses indicated respectively by the first address information and the second address information based on the first job information, the facsimile apparatus causes a second storage unit to store first job history information that indicates a history of the first job information,
          when the information processing apparatus transmits the first job information to the facsimile apparatus, the information processing apparatus causes a first storage unit to store the first job history information, and, after causing the first storage unit to store the first job history information, based on the first job history information stored in the first storage unit, the information processing apparatus transmits second job information that includes first job identification information and a single piece of second image information, the first job identification information being information for identifying the first job information, and
         when the second job information is received, based on the received second job information, the facsimile apparatus reads the first job history information out of the second storage unit, and, based on the read first job history information and the second image information, the facsimile apparatus broadcasts the second image information by facsimile communication to the addresses indicated respectively by the first address information and the second address information, which are the addresses of the transmission destinations for the first job information”

            Therefore, claims 2, 4-5 are allowable for depending on claim 1.





      With regards to independent claim 8, the closest prior art of Takemoto discloses a communication system (paragraph 40-42; first network system DMa includes PC and MFP), comprising:
       an information processing apparatus (paragraph 40-42, 54; PC (information processing apparatus)); and
       a facsimile apparatus connected to the information processing apparatus (paragraph 46, 50-52,118-120, 123; MFP FX (facsimile apparatus) includes G3 Fax modem that includes facsimile function; MFP FX is connected with the PC via the LAN I/F 12); 
       wherein
          the information processing apparatus transmits, to the facsimile apparatus, first job information that includes a single piece of first image information and includes first
address information and second address information that respectively indicate addresses of transmission destinations of the first image information (paragraph 66, 70-71, 113-115, 120-123,130; PC transmits to the MFP FX (facsimile apparatus) fax job information (first job information) which includes the plurality of destination in the destination information table T1 including first address and second address information that is fax numbers as destination information for sending the RGB image data generated in step s312; Fig. 6B shows the first and second destination address;  fax job information (first job information) also includes the single RGB image data), and
          when the first job information is received from the information processing apparatus (paragraph 122-124; MFP FX receives the fax job information from the PC), based on the first address information and the second address information that are included in the received first job information (paragraph 70-71; fax job information includes the destination information table T1 which includes the first and second address information), the facsimile apparatus broadcasts the first image information by facsimile communication to the addresses indicated respectively by the first address information and the second address information (paragraph 44-45, 107-109, 123-125, 129-132, 137-139; for each of first and second address information in the fax job information selected in s410, the MFP FX sends the image data in step s418 as broadcast operation to each of the first and second address information using color facsimile function when destinations are all color fax type destinations; paragraph 140, 143; PC sends only one fax request including only one image data and the MFP FX sends the same one image data to all the plurality of destinations).
Takemoto discloses when the facsimile apparatus broadcasts the first image information by the facsimile communication to the addresses indicated respectively by the first address information and the second address information (paragraph 44-45, 107-109, 123-125, 129-132, 137-139; for each of first and second address information in the fax job information selected in s410, the MFP FX sends the image data in step s418 as broadcast operation to each of the first and second address information using color facsimile function when destinations are all color fax type destinations; paragraph 140, 143; PC sends only one fax request including only one image data and the MFP FX sends the same one image data to all the plurality of destinations). 

        US Patent No. 6359974 to Ishibashi discloses when the facsimile apparatus broadcasts the first image information by the facsimile communication (column 7, lines 31-52; fax data (first image information) delivered to plurality of recipients (broadcast) by fax server), the facsimile apparatus stores status information each time predetermined time elapses (column 7, lines 5-40; fax server records (stores) in reception/transmission log status information regarding reception confirmation; polling performed regularly implies periodic (after every period elapse) (first time elapse)), and the information processing apparatus receives the status information of the from the facsimile apparatus each time predetermined time elapses (column 7, lines 5-40; fax transmission starts with fax server 2b (information processing apparatus) which is source fax server and sends fax to fax server 2a (destination fax server) which then broadcast to recipient users at PC; sending fax server 2b (information processing apparatus) obtains reception confirmation from fax server 2a after polling by fax server 2a; column 6, lines 35-44; polling by sending fax server regularly (after second time elapse) to recipient fax server to obtain reception confirmation), and, based on the received status information, the information processing apparatus causes a display unit to display information regarding the facsimile communication for each of the addresses indicated respectively by the first address information and the second address information (column 4, lines 65-67; column 5, lines 1-22; column 7, lines 31-52; sending fax server(information processing apparatus)  displays receipt confirmation (status) after receiving receipt confirmation from recipient fax server; for broadcast delivery reception confirmation is displayed for each recipient user (first and second address)).

 
       JP H1056551 to Sato discloses the facsimile apparatus includes one or more ports via which the facsimile communication is performed, status information of the one or more ports (paragraph 4, 6, 9, 10; plurality of ports for fax communication; line status of the ports determined periodically).

       With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 8 since claim 9 discloses limitations similar to claim 8. 


          In addition to the teachings of the claims 8 and 9 as a whole, the closest prior art of record failed to teach or suggest, 
          “when the facsimile apparatus broadcasts the first image information by the facsimile communication to the addresses indicated respectively by the first address information and the second address information, the facsimile apparatus stores status information of the one or more ports each time a predetermined update time elapses, the information processing apparatus receives the status information of the one or more ports from the facsimile apparatus each time a predetermined waiting time elapses, and, based on the received status information, the information processing apparatus causes a display unit to display information regarding the facsimile communication for each of the addresses indicated respectively by the first address information and the second address information, and the predetermined update time is different from the predetermined waiting time”

           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  










Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

09/07/2022